                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

REGINALD BELL,                            )
                                          )
                  Plaintiff,              )
            v.                            )                 Civil Action No. 2018-0020
                                          )
TARGET GAS STATION, LLC,                  )
                                          )
                  Defendant.              )
__________________________________________)

Appearances:
Reginald Bell, Pro Se
St. Croix, U.S.V.I.

Jeffrey B.C. Moorhead, Esq.,
St. Croix, U.S.V.I.
        For Defendant

                                 MEMORANDUM OPINION

Lewis, Chief Judge

       THIS MATTER comes before the Court on the Motion to Dismiss (“Motion to Dismiss”)

and Renewed Motion to Dismiss (“Renewed Motion to Dismiss”) (collectively, “Motions” or

“Motions to Dismiss”) (Dkt. Nos. 16, 25) filed by Defendant Target Gas Station, LLC

(“Defendant”), in which Defendant requests that Plaintiff Reginald Bell’s (“Plaintiff”) Complaint

(Dkt. No. 1) be dismissed with prejudice for failure to state a claim upon which relief can be

granted pursuant to Federal Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”). 1 For the reasons

discussed below, the Court will grant Defendant’s Motions in part and will: (1) dismiss Plaintiff’s

claim for injunctive relief without prejudice; and (2) dismiss Plaintiff’s claim for monetary

damages with prejudice.



1
  Defendant erroneously cites to Federal Rule of Civil Procedure 30(b)(6) as the basis for its
original Motion to Dismiss, but corrects this error in its Renewed Motion to Dismiss.
                                     I.     BACKGROUND

       Plaintiff’s pro se Complaint alleges that Defendant violated Title II of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12131 et seq. (“Title II”) by refusing to allow Plaintiff to

remain inside of a gas station operated by Defendant with his service animal. (Dkt. No. 1 at 3-4).

Plaintiff seeks injunctive relief and monetary damages of $100,000 against Defendant. Id. at 4.

       In its Motions to Dismiss, Defendant contends that Plaintiff’s Complaint fails to state a

claim upon which relief can be granted because the Complaint fails to establish a prima facie case

of disability discrimination under the ADA. Specifically, Defendant argues that Plaintiff’s

Complaint fails to allege that Plaintiff is an individual with a disability as required to make out a

prima facie case. (Dkt. No. 16 at 5-6). Defendant also argues that Plaintiff’s Complaint should be

dismissed because the ADA does not provide for monetary damages in this case. Id. at 6.

       Following Plaintiff’s failure to timely respond to Defendant’s Motion to Dismiss,

Magistrate Judge Ruth Miller held a status conference with the parties on December 11, 2018.

After discussion of Defendant’s Motion to Dismiss, the parties stipulated to an extension of time

for the submission of an amended complaint by Plaintiff seeking to cure the deficiencies identified

in Defendant’s Motion to Dismiss. At Plaintiff’s request, the Magistrate Judge set a deadline of

December 27, 2018 for the submission of Plaintiff’s amended complaint. The deadline passed with

no filing from Plaintiff, and Defendant’s Renewed Motion to Dismiss followed.


                                      II.     DISCUSSION

       A.      Applicable Legal Principles

       In ruling on a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6), courts

accept a plaintiff’s “factual allegations as true, [and] construe the complaint in the light most

favorable to the plaintiff.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011)


                                                 2
(quotation omitted). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

        Title II of the ADA prohibits discrimination by public entities on the basis of an

individual’s disability. 42 U.S.C. § 12132 (“[N]o qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.”). 2

To make out a prima facie case of disability discrimination, a plaintiff must demonstrate that: “(1)

he is a qualified person with a disability; (2) he was either excluded from participation in or denied

the benefits of a public entity’s services, programs or activities, or was otherwise discriminated

against by the public entity; and (3) such exclusion, denial of benefits, or discrimination was by

reason of his disability.” Jordan v. Delaware, 433 F. Supp. 2d 433, 443 (D. Del. 2006) (quotation

and internal quotation marks omitted).


        B.      Analysis

        Plaintiff’s Complaint suffers from a number of deficiencies. As an initial matter, Plaintiff

advances his claims under Title II rather than Title III of the ADA. While Title II prohibits

disability discrimination by public entities, Title III proscribes disability discrimination by “places

of public accommodation.” 42 U.S.C. § 12182(a) (“No individual shall be discriminated against

on the basis of disability in the full and equal enjoyment of the goods, services, facilities,


2
  For purposes of the statute, “the term ‘disability’ means, with respect to an individual—(A) a
physical or mental impairment that substantially limits one or more major life activities of such
individual; (B) a record of such an impairment; or (C) being regarded as having such an
impairment[.]” 42 U.S.C § 12102. “The term ‘public entity’ means—(A) any State or local
government; (B) any department, agency, special purpose district, or other instrumentality of a
State or States or local government; and (C) the National Railroad Passenger Corporation, and any
commuter authority[.]” 42 U.S.C. § 12131(1).
                                                   3
privileges, advantages, or accommodations of any place of public accommodation by any person

who owns, leases (or leases to), or operates a place of public accommodation.”). Although gas

stations are not “public entities” for purposes of the ADA, gas stations are specifically included

within the ADA’s statutory definition of “public accommodations.” 42 U.S.C. § 12181(7)(F).

Accordingly, while Plaintiff does not have a cause of action against Defendant under Title II, he

may potentially make out a claim against Defendant under Title III of the ADA. 3

       Even if Plaintiff’s Complaint is liberally construed as an action under Title III, however,

the Complaint still fails to establish a prima facie case of disability discrimination. 4 As Defendant

points out, although Plaintiff’s Complaint makes reference to his use of a “service animal,” the

Complaint fails to allege that Plaintiff is an individual with a disability for purposes of the ADA.

Indeed, the Complaint does not provide any indication as to what type of physical or mental

impairment Plaintiff has, if any. As such, Plaintiff’s Complaint fails to plead that Plaintiff has a

disability as required to state a prima facie case under Title III.

       Plaintiff was placed on notice regarding this deficiency in his Complaint through

Defendant’s Motion to Dismiss. Magistrate Judge Miller subsequently held a status conference on

December 11, 2018, during which the parties discussed Defendant’s Motion and Plaintiff’s need



3
 Although Plaintiff advances his claims under Title II of the ADA, Defendant treats Plaintiff’s
Complaint as if it were filed pursuant to Title III of the ADA, 42 U.S.C. § 12181 et seq.
4
  To state a prima facie claim under Title III, a plaintiff must plead facts demonstrating that “(1)
he was discriminated against on the basis of disability; (2) in the full and equal enjoyment of the
goods, services, facilities, privileges, advantages, or accommodations of any place of public
accommodation; (3) by any person who owns, leases (or leases to), or operates a place of public
accommodation.” Bowers v. Nat'l Collegiate Athletic Ass'n, 118 F. Supp. 2d 494, 514 (D.N.J.
2000), opinion amended on reargument, 130 F. Supp. 2d 610 (D.N.J. 2001) (emphasis added)
(citations omitted). As such, a plaintiff must make a showing that he is disabled for purposes of
the ADA to make out a prima facie case of disability discrimination under Title III. Matheis v.
CSL Plasma, Inc., 346 F. Supp. 3d 723, 727 (M.D. Pa. 2018) (citing Sharrow v. Bailey, 910 F.
Supp. 187, 191 (M.D. Pa. 1995)).
                                                   4
to cure the deficiency. Plaintiff requested and was granted additional time until December 27, 2018

to amend his Complaint, but, to date, he has failed to do so. Under these circumstances, the

dismissal of Plaintiff’s Complaint is warranted based on Plaintiff’s failure to state a claim upon

which relief may be granted. Nonetheless, recognizing that Plaintiff is a pro se litigant, the Court

will exercise its discretion to dismiss Plaintiff’s claims for injunctive relief without prejudice. See

Pruden v. SCI Camp Hill, 252 F. App’x 436, 438 (3d Cir. 2007) (noting that a district court has

discretion to dismiss a plaintiff’s complaint with or without prejudice following a failure to timely

amend) (citing In re Westinghouse Securities Litigation, 90 F.3d 696, 704 (3d Cir.1996)).

       Plaintiff’s claim for monetary damages, on the other hand, will be dismissed with

prejudice. It is well-established that “private plaintiffs may not obtain monetary damages and []

only prospective injunctive relief is available” under Title III of the ADA. Anderson v. Macy’s,

Inc., 943 F. Supp. 2d 531, 538 (W.D. Pa. 2013) (citing Reviello v. Phila. Fed. Credit Union, 2012

WL 2196320, at *4 (E.D. Pa. June 14, 2012)). 5 Accordingly, any attempt by Plaintiff to obtain

monetary damages is barred by statute, and the Court will therefore dismiss Plaintiff’s claim for

monetary damages with prejudice.


                                      III.    CONCLUSION

       For the reasons discussed above, the Court will grant in part Defendant’s Motions to

Dismiss Plaintiff’s Complaint. Specifically, the Court will (1) dismiss Plaintiff’s claim for




5
 Title III’s enforcement provision provides that “[t]he remedies and procedures set forth in
section 2000a-3(a) of [Title 42] are the remedies and procedures this subchapter provides to any
person who is being subjected to discrimination on the basis of disability[.]” 42 U.S.C. § 12188.
Title 42 U.S.C. § 2000a-3(a), in turn, provides only for injunctive relief.
                                                  5
injunctive relief without prejudice; and (2) dismiss Plaintiff’s claim for monetary relief with

prejudice. 6 An appropriate Order accompanies this Memorandum Opinion.

Date: July 18, 2019                                         _______/s/_______
                                                            WILMA A. LEWIS
                                                            Chief Judge




6
  In light of its ruling on Defendant’s Motions to Dismiss, the Court will deny Defendant’s “Motion
to Deem Defendant’s Motion to Dismiss Unopposed and Conceded” (Dkt. No. 26) as moot.
                                                6
